Honorable Homer D. Eck
County Auditor
Fayette County
La Grange, Texas
Dear SFr:                Opinion NO. 0-6337
                         Re: Whether a county commissioner may
                              employ, in his precinct, a person
                              who is married to a first cousin
                              of another county cqmmlssioner.
        Your r&quest for an opinion from this department upon
the above stated question has been received.
       We quote from your letter as follows:
       "I should appreciate your oplnlon whether a
   County Commissioner may employ, ln his pr'eclnct,
   a person who married a first cousin of another
   County CommLssloner."
       Article 432 of the Penal Code provides that:
       'No officer of this State or any officer of
   any district, county, city precinct, school dis-
   trict, or other mnicipal subdivision of this State,
   or any officer or member of any State, district,
   county, city, school district or other mnlclpal
   board, or judge of any court, created by or under
   authority of any general or special law of this
   State, or any member of the Legislature, shall ap-
   point, or vote for, or confirm the appointment to
   any office, position, clerkship, employment or
   duty, of any person related within the second de-
   gree of affinity or within the third degree by
   consanguinity to the person ao appointing or so
   votlng, or to any other member of any such board,
   the Legislature, or court of which such person so
   appointing or voting may be a member, when the
   salary, fees, or compensation of such appointee
   Is to be paid for, directly or indirectly, out
   of or from public funds or fees of office of any
   kind or character whatsoever."
    ”
c




        Honorable Homer D. Eck, page 2         o-6337



                First cousins are related within the second degree,
        either by consanguinity or afflnlty. Therefore, the person who
        marrled the commissioners' first cousl~n Is related to the com-
        missioner "within the second degree of afflnlty."
                The act of a county commissioner in employing a person
        to be paid out of or from public funds Is the act of the com-
        missioners' court, so a county commissioner is prohibited from
        employing a person related within the prohibited degree to any
        member of the commissioners' court.
                It Is the oplnlon of this department that a county com-
        missioner cannot employ a person who Is related to a county
        commissioner of the same county, by reason of having married a
        first cousin of such commissioner.
                                         Very truly yours,
                                     ATTORNEY GENERAL OF TEXAS

                                         By s/Fred C. Chandler
                                              Fred C. Chandler
                                              Assistant
        FCC:db:wc
        APPROVED FEB 8, 1945
        s/Grover Sellers
        ATTORNEY GENERAL OF TEXAS
        Approved Opinion Committee By s/BWB Chairman